DISSENTING OPINION.
I can not agree with my associates in the holding that appellee has any appeal pending in this court which it can require the court to hear and determine, and in compliance with the requirements of the statute I file this statement of the ground of my dissent.
The rule which gives the appellee the right to file cross-assignments and have the questions thereby presented decided upon the hearing of the appellant's case does not, in my opinion, confer upon it any right to have its cross-assignments considered after the appellant has dismissed his appeal. The rule allowing cross-assignments to be presented was not intended to supersede the statutory requirement that an appeal can only be perfected and the jurisdiction of this court invoked by the filing of an appeal bond, or an affidavit in lieu thereof showing the inability of the party appealing to give such bond or pay the cost of the appeal. If the appellant in this case had failed to file the record I think it clear that the appellee would not be permitted to file the same and prosecute an appeal on its cross-assignments, and I do not see that the fact that the record was filed here gives appellee the right to prosecute an appeal from the judgment, it having filed no appeal bond in the court below.